DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “live steam feed channel” (claims 3 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the inner casing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outer casing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rotor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the flow passage" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder et al. (EP 2410128A1; hereinafter Holder).
Regarding claim 1, Holder (Fig. 1) discloses a steam turbine (1), comprising: an outer casing (2) and an inner casing (3); a rotor (5) having a balancing piston (4), the rotor (5) being rotatably mounted inside the inner casing (3); and a steam flow channel formed between the inner casing (3) and the rotor (5), wherein a plurality of moving blades (7) fitted with the rotor (5) and a plurality of stationary blades (8) fitted with the inner casing (3) are alternately arranged to form multiple stages of blade groups (24), and an interlayer (15) for steam to circulate is formed between the inner casing (3) and the outer casing (2); wherein: the multiple stages of blade groups (24) include a first set blade staging (25) and a second set blade staging (24); and the top of the balancing piston (4) is provided with a first chamber and a second chamber; and a first channel (22) disposed in the inner casing (3) connects the flow passage downstream of the first set blade staging (25) to the first chamber; and a second channel (16) connects the second chamber to the interlayer (15) and connects the interlayer (15) to the flow passage downstream of the second set blade staging (24). Refer to Fig. I below. 

    PNG
    media_image1.png
    555
    686
    media_image1.png
    Greyscale

Fig. I. Holder, Fig. 1 (Annotated)
Regarding claim 10, Holder (Fig. 1) discloses a method for internally cooling (Title) a steam turbine (1), wherein the inner casing (3) and the outer casing (2) of the steam turbine (1) are provided with a live steam feed channel (channel coupled to chamber 10-not shown in figure) to feed live steam into an inlet steam chamber (10) within the inner casing (3), wherein the live steam starts from the inlet steam chamber (10) into a flow channel between the inner casing (3) and the rotor (5), and circulates around respective blade stage (24) so as to be expanded and cooled, thereby releasing heat energy to drive the rotor (5) to rotate; the method comprising: conveying, via a first channel in the inner casing, the steam from the flow passage downstream of a first designated blade staging (25) in multiple stages of blade groups to a first chamber on the top of a balancing piston; and conveying, via a second channel, the steam from a second chamber on the top of the balancing piston till an interlayer between the inner casing and the outer casing, and then from the interlayer to the flow passage downstream of a second designated blade staging to continue working; or, conveying, via the first channel (14), the steam from the flow passage downstream of the first designated blade staging (24) in the multiple stages of blade groups till the interlayer (15) between the inner casing (3) and the outer casing (2), and then from the interlayer (15) to the first chamber (16) on the top of the balancing piston (4); and conveying, via the second channel (20) in the inner casing (3), the steam from the second chamber on the top of the balancing piston (4) to a flow passage (22) downstream of the second designated blade staging (25) to continue working; wherein the pressure upstream of the balancing piston (4) corresponds to the pressure downstream of the sideling placed stationary blade or corresponds to the inlet pressure. Refer to Fig. II below. 

    PNG
    media_image2.png
    510
    750
    media_image2.png
    Greyscale

Fig. II. Holder, Fig. 1 (Annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. (EP 2410128A1; hereinafter Holder) in view of Chen et al. (CN 109902426 A; hereinafter Chen).  
Regarding claim 9, Holder discloses the steam turbine according to claim 1, but fails to disclose that the rotor is made of X12CrMoWVNbN10 or FB2 material.
Chen (pg. 3, line 8 of the translation) teaches that it is well known to form a steam turbine rotor of an FB2 material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holder by forming the rotor from an FB2 material, as taught by Shi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07. 

Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3: 
Closest prior art: Holder et al. (EP 2410128A1; hereinafter Holder)
Holder discloses the inner casing and the outer casing are provided with a live steam feed channel via which live steam is admitted into an inlet steam chamber. 
The closest prior art fails to disclose or suggest that the second chamber is disposed proximal to the inlet steam chamber, and the first chamber is disposed distant from the inlet steam chamber, the second chamber and the first chamber being arranged in a fore-and-aft manner along the axial direction of the rotor.
Claims 4, 7, and 8 depend upon claim 3 and so have been objected to as well. 
Regarding claim 6: 
Closest prior art: Holder et al. (EP 2410128A1; hereinafter Holder)
Holder discloses a steam supplementing pipe extending through the outer casing.
The closest prior art fails to disclose or suggest that the steam supplementing pipe is provided communicating with the interlayer between the inner casing and the outer casing or communicating with a steam supplementing chamber formed at the interlayer so as to introduce supplemental steam.
Regarding claim 11: 
Closest prior art: Holder et al. (EP 2410128A1; hereinafter Holder)
Holder discloses a steam turbine, comprising: an outer casing and an inner casing; a rotor having a balancing piston, the rotor being rotatably mounted inside the inner casing; and a steam flow channel formed between the inner casing and the rotor, wherein a plurality of moving blades fitted with the rotor and a plurality of stationary blades fitted with the inner casing are alternately arranged to form multiple stages of blade groups, and an interlayer for steam to circulate is formed between the inner casing and the outer casing; wherein: the multiple stages of blade groups include a first set blade staging and a second set blade staging; and the top of the balancing piston is provided with a first chamber and a second chamber; and a first channel connects the flow passage downstream of the first set blade staging to the interlayer and connects the interlayer to the first chamber; and the second channel disposed in the inner casing connects the second chamber to the flow passage downstream of the second set blade staging. 
The closest prior art fails to disclose or suggest that a piston section of the balancing piston corresponding to the first chamber has the same diameter as a piston section corresponding to the second chamber.
Claims 12-17 depend upon claim 11 and so are allowable. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holder et al. (EP 2554789 A1) discloses a steam turbine casing cooling configuration. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745